Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.23 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046  Madrid  Madrid, 10 de enero de 2007 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Pursuant to what it is established in Art. Art. 82 de la Ley 24/1988, de 28 de Julio, 82 of Law 24/1988, dated July 28, of the del Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. comunica lo siguiente reports the following INFORMACION RELEVANTE MATERIAL INFORMATION Según lo adelantado en el Hecho As advanced in Hecho Relevante 74537 Relevante nº 74537 de 22 de Diciembre of December 22, 2006, the Agreements de 2006 se acompañan los Contratos entered into in connection with the long- suscritos en relación con la financiación a term financing arrangements for the largo destinada a la adquisición del 20% acquisition of 20% of the share capital of del capital de ENDESA por un importe ENDESA, in an aggregate amount of total de 8.191 millones. 8,191 million, are hereby attached. Acciona, S.A., ha adquirido un número de Acciona, S.A, has acquired the number of acciones de ENDESA, S.A. por el precio shares of ENDESA, S.A. for the price per por acción que se detalla en Anexo, por lo share detailed in the Annex, aggregating a que la participación total, directa o shareholding, directly or indirectly indirecta (a través de su participada (through its subsidiary company Finanza Finanzas Dos, S.A.), asciende al 21,03 % Dos, S.A.) of 21.03% of ENDESA, S.A.´s del capital social de ENDESA, S.A. corporate capital Atentamente/Yours faithfully, Fdo: Jorge Vega-Penichet Secretario del Consejo Company Secretary ANEXO Numero de Precio por Fecha Acciones Acción 29/12/2006 2.655.436 35,9000 29/12/2006 549.757 35,7566 3/1/2007 60.670 35,2813 4/1/2007 385.095 35,2807 8/1/2007 3.703.141 35,4000 9/1/2007 3.250.000 35,4000 9/1/2007 360.000 35,2219 ANNEX Number of Price per Date Shares Share 12/29/2006 2,655,436 35.9000 12/29/2006 549,757 35.7566 1/3/2007 60,670 35.2813 1/4/2007 385,095 35.2807 1/8/2007 3,703,141 35.4000 1/9/2007 3,250,000 35.4000 1/9/2007 360,000 35.3822 2
